Filed pursuant to Rule 433 Registration No. 333-203433 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES G 2.000% SENIOR NOTES, DUE DECEMBER 10, 2018 FINAL TERM SHEET DATED DECEMBER 03, 2015 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 2.000% Senior Notes, due December 10, 2018 Expected Ratings1: Aa3 / AA- / AA (Negative / Negative / Stable) Principal Amount: Issue Price: 99.977% Trade Date: December 03, 2015 Settlement Date (T+5)2: December 10, 2015 Maturity Date: December 10, 2018 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 2.000% Treasury Benchmark: 1.250% UST due November 2018 Treasury Benchmark Price: 99-29 3/8 Treasury Yield: 1.278% Re-offer Spread to Treasury Benchmark: T + 73 bps Re-Offer Yield: 2.008% 1A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. 2 Under Rule 15c6-1 of the Securities Exchange Act of 1934, trades in the secondary market generally are required to settle in three business days, unless the parties to such trade expressly agree otherwise. Accordingly, purchasers who wish to trade on any date more than three business days prior to delivery of the Notes will be required, by virtue of the fact that the Notes initially will settle in five business days (T+5), to specify alternative settlement arrangements to prevent a failed settlement. Fees: 0.15% Interest Payment Dates: Semi-annually on each June 10 and December 10, beginning June 10, 2016 Payment Convention: Following business day convention, unadjusted Business Days: New York, Toronto Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN: 78012KJZ1 /US78012KJZ12 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC UBS Securities LLC Wells Fargo Securities, LLC Co-Managers: ANZ Securities, Inc. BB&T Capital Markets, a division of BB&T Securities, LLC Capital One Securities, Inc. Desjardins Securities Inc. Fifth Third Securities, Inc. ING Financial Markets LLC nabSecurities, LLC National Bank of Canada Financial Inc. Standard Chartered Bank SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering. You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC at 1-866-375-6829, UBS Securities LLC at 1-888-827-7275, or Wells Fargo Securities, LLC at 1-800-645-3751.
